Per Curiam.
Assumpsit by Rice against Hunt for saw-logs, posts, &c., sold and delivered, &c. ' Plea, the general issue. Verdict for the plaintiff. New trial refused, and judgment.
It was proved that Rice took a pine log and a flat-boat gunnel down the Ohio river to • a point near Hunt’s sawmill, where he tied them to a tree on the margin of the river, but there was no evidence tending to prove that Hunt received the property, or any contract, either express or implied, between him and Rice respecting it.
It was also proved that Rice took sixteen logs to Hunt’s saw-mill to be sawed into posts; that Rice afterwards called at the mill and inquired for his posts, when Hunt replied, “ I have not got your posts.”
Again, it was proved that Hunt bought of Rice saw-logs at 16 cents per foot, to be delivered on the bank of the river, and to be paid for when delivered and before taken away. Under this contract sixty logs were delivered. A part of these logs were taken away by Hunt. Rice was present when they were taken, and some money was then paid to him by Hunt, but how many logs were taken, or what amount of money was paid, does not appear.
The above is substantially all the evidence in the cause. We think it is wholly insufficient to support the verdict, and that a new trial should have been granted.
The judgment is reversed with costs. Cause remanded, &c.